DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Invention II drawn to claims 8-13 in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully submits that there would not be a serious search and/or examination burden on the Office were the claims to be examined concurrently”.  This is not found persuasive because the inventions would require searching in different fields in addition to the inventions having acquired a separate status in the art due to their recognized divergent subject matter as noted in the Restriction Requirement dated 6/29/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikehata (JP 10286288 A), herein referred to as Ikehata.
Regarding claim 8, Ikehata discloses a lift unit docking system, comprising: a docking rail (guide rails GR) configured to provide ingress and egress of a lift unit (drive unit UD) to and from an overhead rail (horizontal support 1a), the docking rail comprising a body defining a channel (see FIG. 5, horizontal support 1a comprises a top and sides defining a channel) and an adapter receiving opening (slit 8) within the body; a docking rail adapter (support base 26) repositionable relative to the adapter receiving opening of the docking rail and configured to transport the lift unit into and out of the channel of the docking rail; and a vertical lifter (lifting mechanism UM) configured to vertically lift the docking rail adapter to the adapter receiving opening of the docking rail.
Regarding claim 11, Ikehata discloses the docking rail further comprising a locking mechanism (movement blocking tool 47) operable to block a mounted lift unit from moving longitudinally through the docking rail and accessing the adapter receiving opening when the locking mechanism is positioned in a locked position.
Regarding claim 12, Ikehata discloses wherein the docking rail adapter comprises: a base (side guide 27) configured to contact the body of the docking rail around the adapter receiving opening when transporting the lift unit into or out of the channel of the docking rail; and a carrier wheel track (traveling body mounting portion 26) positioned on the base and configured to support the lift unit thereon.
Regarding claim 13, Ikehata discloses the carrier wheel track comprises a raised portion positioned at an end of the carrier wheel track (operated portion 46, see FIGS. 8 and 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehata in view of Carzola (US 10118632 B2), herein referred to as Carzola.
Regarding claim 9, Ikehata does not explicitly disclose vertical lifter comprises a telescoping column coupled to the docking rail adapter. Carzola, however, discloses a multipurpose mobile utility lifting ergonomic cart comprising a structural frame 1 having a height adjustable arm 15 used to adjust the height of platform 8 for the purpose of raising and lowering items or devices placed on the platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ikehata with the utility lifting cart of Carzola in order to raise the drive unit of Ikehata into the horizontal support.
Regarding claim 10, Ikehata does not explicitly disclose the vertical lifter comprises a moveable carriage and a telescoping column coupled to the moveable carriage; and the docking rail adapter is coupled to the telescoping column. Carzola, however, discloses a multipurpose mobile utility lifting ergonomic cart comprising a structural frame 1 movable along the ground via the plurality of wheels 14 having a height adjustable arm 15 used to adjust the height of platform 8 for the purpose of raising and lowering items or devices placed on the platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ikehata with the utility lifting cart of Carzola in order to raise the drive unit of Ikehata into the horizontal support. Examiner notes the platform 8 of Carzola can be used to raise the lower the support base 26 of Ikehata and thereby meets the limitations of the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses lift units relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Ikehata and Carzola.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/22/2022